Citation Nr: 0017950	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  96-33 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for additional left hand disability claimed to be the result 
of surgery at a Department of Veterans Affairs (VA) facility 
on August 25, 1992.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1953 to May 1956.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in March 1996, in which the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) denied the veteran's claim of 
entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for additional disability to his left hand as the result of 
surgery at a VA hospital on August 25, 1992.  The veteran 
subsequently perfected an appeal of that decision.

In September 1998 the case was remanded to the RO for 
additional development.  Upon completion of this development 
the RO again denied the veteran's claim.  Accordingly, the 
case is back before the Board for appellate review.


FINDINGS OF FACT

1.  In August 1992, at a VA medical facility, the veteran 
underwent a surgical release as treatment for the Dupuytren's 
contracture of his left little finger.

2.  There is no competent evidence that the veteran has 
additional disability as a result of his VA hospitalization 
and surgery in August 1992.


CONCLUSION OF LAW

The veteran's claim for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional left hand 
disability as a result of surgery at a VA facility in August 
1992 is not well-grounded.  38 U.S.C.A. §§ 1151, 5107(a) 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.358 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a claim filed in July 1995, the veteran asserted that 
August 25, 1992 surgery on his left hand at a VA medical 
facility resulted in the hand becoming completely disabled.  
He specifically contends that since the surgery his left hand 
has become deformed with pain and decreased strength.  

Initially, the Board notes that the case was remanded in 
September 1997 and September 1998 for a medical opinion as to 
whether the veteran has additional disability as a result of 
the surgery.  The remands required no examination of the 
veteran unless requested by the reviewing physician.  A 
February 1999 statement from the VA medical center indicates 
that the reviewing physician requested an examination.  
However, the veteran failed to show up for examinations 
scheduled in March 1998 and January 1999.  VA sent the 
veteran notice of the two scheduled examinations at his last 
known address.  In a March 2000 statement, his representative 
states that the veteran "is more or less considered 
homeless" and has very little contact with the VA medical 
center or the representative.  Considering the circumstances, 
the Board finds that the VA has made all reasonable efforts 
to provide the veteran with notice of his examinations.  See 
Wamhoff v. Brown, 8 Vet. App. 517 (1996) ("[T]here is no 
burden on the part of the VA to turn up heaven and earth to 
find the [veteran]."). The claim must now be reviewed based 
on the evidence of record.  38 C.F.R. § 3.655.

Under 38 U.S.C.A. § 5107(a), all claimants seeking 
compensation, including those seeking compensation under 
38 U.S.C.A. § 1151, have the initial burden of showing that 
their claim is well grounded.  Jones v. West, 12 Vet. 
App. 460 (1999).  For a claim filed under 38 U.S.C.A. § 1151, 
prior to October 1, 1997, to be well grounded, the appellant 
must show: (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances lay evidence, 
of incurrence or aggravation of an injury as a result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.  Id.
The laws and regulations in effect when the veteran filed his 
claim provided that a veteran was entitled to additional 
compensation if he or she was injured as a consequence of 
hospitalization or treatment, and such injury or aggravation 
resulted in additional disability.  Specifically, in 
pertinent part, 38 U.S.C.A. § 1151 provided: 

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment, . . . and not the 
result of such veteran's own willful 
misconduct, and such injury or 
aggravation results in additional 
disability to or the death of such 
veteran, disability or death compensation 
. . . shall be awarded in the same manner 
as if such disability, aggravation, or 
death were service-connected.

38 U.S.C.A. § 1151.  The regulation implementing that 
statute, 38 C.F.R. § 3.358, provided, in pertinent part:  

(c) Cause.  In determining whether such 
additional disability resulted from a 
disease or injury or an aggravation of an 
existing disease or injury suffered as a 
result of . . . hospitalization, medical 
or surgical treatment . . . , the 
following considerations will govern: 

(1)  It will be necessary to show that 
the additional disability is actually the 
result of such disease or injury or an 
aggravation of an existing disease or 
injury and not merely coincidental 
therewith.  

(2)  The mere fact that aggravation 
occurred will not suffice to make the 
additional disability compensable in the 
absence of proof that it resulted from 
disease or injury or an aggravation of an 
existing disease or injury suffered as 
the result of . . . hospitalization, 
medical or surgical treatment, . . . .  

(3)  Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment . . . properly 
administered with the express or implied 
consent of the veteran . . . "Necessary 
consequences" are those which are 
certain to result from, or were intended 
to result from, the . . . treatment 
administered.

The Board notes that in 1994, the United States Supreme Court 
affirmed decisions of the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court) and the Federal Circuit Court of Appeals, 
which had essentially found that the statutory language of 38 
U.S.C.A. § 1151 simply required a causal connection and that 
the elements of fault or negligence were not a valid part of 
the implementing regulation.  See Brown v. Gardner, 513 U.S. 
115 (1994).  In light of the Supreme Court's decision, the VA 
amended 38 C.F.R. § 3.358(c), the regulation implementing 
38 U.S.C.A. § 1151, to eliminate the requirement of fault.  
Thus, where a causal connection existed and no willful 
misconduct was shown, and the additional disability did not 
fall into one of the listed exceptions, the additional 
disability would be compensated as if service connected.  Id.  
Parenthetically, in response to Gardner, the statutory 
authority for the regulation was subsequently amended to 
again require fault on the part of the VA.  See 38 U.S.C.A. 
§ 1151 (West 1991 and West Supp. 1999).  

Nonetheless, cases filed prior to October 1, 1997, such as 
the veteran's, are governed by Gardner, and claimants are not 
required to show an element of fault on the part of VA.  
Jimison v. West, 13 Vet. App. 75, 77 (1999); VA O.G.C. Prec. 
6-98 Apr. 1998).  Accordingly, the ultimate issue before the 
Board is whether the VA's August 1992 treatment of the 
veteran for release of Dupuytren's contracture resulted in 
additional left hand disability.  

Turning to the medical evidence on hand, VA outpatient 
treatment records from July 1992 show that Dupuytren's 
contracture of the left hand was diagnosed.  On August 10, 
1992, the fifth digit contracture was noted to be getting 
worse, and was reported as 80 degrees in the proximal 
interphalangeal (PIP) joint, and 60 degrees in the metacarpal 
joint.  The veteran consented to have elective surgery to 
release the little finger contracture, and the surgery was 
performed on August 25, 1992.  The operative report notes 
that pre-operatively the veteran was diagnosed with 
Dupuytren's contracture which had progressed to 90 degrees at 
the (PIP) joint of the left index finger and deformity of the 
ring finger.  He tolerated the procedure well, and his 
digital nerves and arteries were inspected and found to be 
intact throughout.  He was discharged on August 26, 1992, 
with instructions not to use his left hand, and a notation 
that his left little finger release was accomplished with 
good result.  

Post-operative outpatient treatment notes reveal that several 
days after the surgery a splint was placed on the volar 
surface of the left hand extending to the fourth and fifth 
fingers, and that he had limited extension of the fourth and 
fifth fingers.  In September 1992 weekly entries, it was 
noted that the veteran's surgical wound was not infected but 
was slow to heal, and that range of motion of the fingers was 
still limited.  On October 9, 1992, the wound was reported to 
be healing well, and the PIP joint and distal interphalangeal 
joint (DIP) flexion contractures were both 45 degrees, with 
metacarpal joint contracture of 30 degrees.  The examiner 
noted that this was a good result compared to pre-operative 
levels.  

On VA hand examination in December 1992, there were 
metacarpal joint flexion contractures of 30 degrees in the 
second, third, and fourth fingers, and 45 degrees in the 
little finger.  Flexion contractures of the PIP joint were 45 
degrees in the index finger or second finger, 30 degrees in 
the third and fourth fingers, and 60 degrees in the little 
finger.  There was good approximation of the fingers.  The 
examiner noted that although the veteran had severe flexion 
contractures of the fingers, he still had considerable use of 
his left hand.

The final treatment notation of record is a VA orthopedic 
outpatient report dated in February 1993.  The veteran's 
fifth finger was noted to be "doing okay," with 60 degrees 
of contracture at the PIP joint, a well-healed incision, 
intact sensation, good finger and hand strength, and marked 
tenderness of the palm at the distal end of the incision 
line, without infection.  

The Board finds that the veteran has not provided any 
competent evidence to establish that he has additional 
disability due to the surgical procedure in August 1992.  He 
offers only his own lay opinion in support.  The mere 
contentions of the veteran, no matter how well-meaning, 
without supporting medical evidence, will not constitute a 
well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. 
App. 19 (1993).  The veteran is not medically trained and, 
hence, is not qualified to offer a medical opinion 
establishing that there is additional disability due to VA 
care or hospitalization.  

The veteran's claim of additional disability is not otherwise 
borne out by the evidence of record, and his statements, on 
their own, are not competent evidence as to medical diagnosis 
or causation.  Moray v. Brown, 5 Vet. App. 463 (1993), 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As noted, he 
asserts that his left hand is deformed and weak since the 
surgical release in August 1992; however, no clinical proof 
on this matter has been submitted.  Outpatient treatment 
records show no increased weakness and no additional 
deformity post-operatively.  Moreover, there are no medical 
opinions that there is additional disability, including pain 
or tenderness, related to the surgery.  In fact, the October 
1992 treatment notation indicates that the degree of 
contracture improved in comparison to the status before 
surgery.  As there is no competent evidence of additional 
disability as a result of the August 1992 surgery at a VA 
facility, the claim for compensation for such disability 
under 38 U.S.C.A. § 1151 is not well grounded.

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this error was not prejudicial to 
the claimant.  See Edenfield v. Brown, 8 Vet. App. 384 (1995) 
(deciding that the remedy for the Board's deciding on the 
merits a claim that is not well grounded should be 
affirmance, on the basis of nonprejudicial error).  By 
denying the claim on the merits, the RO accorded the claim a 
broader (not lesser) scope of review than it merited.  
Therefore, the Board finds that it is not necessary to remand 
the matter for the issuance of a supplemental statement of 
the case concerning whether or not the claim is well 
grounded.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
VAOGPREC 16-92 (O.G.C. Prec. 16-92) at 7-10.

Where a claim is not well grounded it is incomplete and no 
duty to assist attaches.  38 U.S.C.A. § 5103(a); McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).  However, where a 
claimant puts the VA on notice of the existence of evidence 
which would make the claim well grounded, the VA is obliged 
under 38 U.S.C.A. § 5103(a), to advise the claimant of the 
evidence needed to complete his application.  Robinette v. 
Brown, 8 Vet. App. 69, 77-80 (1995).  Unlike the situation in 
Robinette, the appellant has not put the VA on notice of any 
specific evidence that, if submitted, might make the claim 
well grounded.  


ORDER

Compensation under 38 U.S.C.A. § 1151 for additional left 
hand disability as a result of surgery at a VA facility in 
August 1992 is denied.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

 

